674 S.E.2d 678 (2009)
STATE of North Carolina
v.
Arthur O. ARMSTRONG.
No. 331P06-2.
Supreme Court of North Carolina.
February 11, 2009.
Arthur O. Armstrong, Pro Se.
Patricia A. Duffy, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 9th day of February 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in Conference this the 11th day of February 2009."